Pint Cubiam :
On the facts found by the master, the court was clearly right in revoking the trust. The deed was executed in contemplation of immediate marriage and to protect her property, during coverture, from liability by reason of her husband’s misfortunes or demands. Her coverture is now removed, and she is entirely competent to manage her property. The circumstances under which the deed was executed sufficiently explain why there was not an express power of revocation reserved therein.
Decree affirmed and appeal dismissed, at the costs of the appellant